Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, limitation “wherein the first capacitor and the second capacitor are respectively connected to the first heater and the second heater through the first filter and the second filter” is unclear and confusing in light of Fig. 5 and paragraph [0107] of the specification describing the first capacitor 261 and the second capacitor 271 as being part of the first filter 270 and second filter 260, respectively, and does not show or disclose other capacitors separate from the ones included in the filter, as understood from Fig. 5, and claim 11.
For the purpose of examination, claim 4 shall be interpreted as “a first filter comprising the first capacitor and installed between an alternating current (AC) power source and the first heater to eliminate a noise signal flowing from the first heater to the AC power source; and KIP-138USPATENT 20 a second filter comprising the second capacitor and installed between the AC power source and the second heater to eliminate a noise signal flowing from the second heater to the AC power source, and wherein the first capacitor and the second capacitor are respectively connected to 
Claim 14 recites the limitation "the second temporary capacitor" in the second line.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, “the second temporary capacitor” shall be interpreted as the second variable capacitor” in light of claim 11 establishing a first variable and a second variable capacitor.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakao (US 2008/0236493 A1).
Regarding claim 1 and 7, Sakao teaches: 
a support unit (comprising susceptor 2 and electrostatic chuck 19, Fig. 1, paragraph [0026],[0028]) installed on a lower side inside the housing, the support unit having an electrostatic chuck (comprising electrostatic chuck 19, Fig. 1 and 4, paragraph [0028]) on which the substrate is mounted (paragraph [0026],[0028]); 
wherein the electrostatic chuck (comprising 19, Fig. 1 and 4) includes: 
a dielectric plate (comprising 19, Fig. 1 and 4) constituting a body (paragraph [0029]);
 a first heater (comprising central region 21a of heater 21, Fig. 4) configured to heat a first zone (i.e. central region) of the dielectric plate (comprising 19, Fig. 1 and 4)(paragraph [0047]); and
 a second heater (comprising peripheral region 21b of heater 21, Fig. 4) configured to heat a second zone (i.e. peripheral region) of the dielectric plate (comprising 19, Fig. 1 and 4)(paragraph [0047]), and 
adjusting an impedance applied to each of the first heater (comprising 21a, Fig. 4) and the second heater (comprising 21b, Fig. 4)(paragraph [0041]-[0044],[0047]-[0048]).
Further, regarding claim 1, Sakao teaches a substrate processing apparatus (comprising plasma processing apparatus/etching apparatus, Fig. 1, paragraph [0025]) comprising: 
a housing (comprising chamber 1, Fig. 1, paragraph [0026]); 
a shower head unit (shower head 17, Fig. 1, paragraph [0028],[0033])comprising  installed on an upper side inside the housing (comprising 1, Fig. 1) to introduce a process gas for processing a substrate (comprising semiconductor wafer W, Fig. 1) into the housing (comprising 1, Fig. 1)(paragraph [0033],[0037]);
Further, regarding claim 7, Sakao teaches a substrate (W, Fig. 4) to be etched using plasma (paragraph [0037]) is mounted on the electrostatic chuck (19, Fig. 4);
A base (comprising cylindrical support portion 3, Fig. 1) installed under the electrostatic chuck to support the electrostatic chuck (comprising 19, Fig. 1) (paragraph [0026]-[0028]);
A ring assembly (comprising focus ring 5, Fig. 1 and 4) installed on a side surface of the electrostatic chuck (comprising 19, Fig. 4) (paragraph [0026]).
Regarding claim 1 and 7 limitation “wherein an etch rate for each zone of the substrate is controlled,” this is an intended use/functional limitation. Since Sakao teaches all of the structural limitations of the claim including a plasma etching apparatus (paragraph [0025]) and 
Regarding claim 7 limitation “and allowing plasma to concentrate on the substrate” with respect to the ring assembly, this is an intended use/functional limitation. Since Sakao teaches all of the structural limitation including a ring assembly (comprising focus ring 5, Fig. 1 and 4), the apparatus of the same is considered capable of meeting the intended use limitations. Furthermore, one of ordinary skill in the art would recognize and appreciate that a focus ring is a common structure which has a function of focusing/concentrating plasma on the substrate in a semiconductor manufacturing processing apparatus.
Furthermore, the courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II
Regarding claim 2 and 8, Sakao teaches wherein the electrostatic chuck (comprising 19, Fig. 4) includes: a first capacitor (comprising impedance adjustment circuit 27a, Fig. 4 which is disclosed in paragraph [0047]) as having the same circuit arrangement as Fig. 3 wherein the circuit in Fig. 3 comprises a variable capacitor 49 (paragraph [0042])) connected to the first heater (comprising 21a, Fig. 4); and a second capacitor (comprising impedance adjustment circuit 27b, Fig. 4 which is disclosed in paragraph [0047]) as having the same circuit arrangement as Fig. 3 wherein the circuit in Fig. 3 comprises a variable capacitor 49 (paragraph [0042])) connected to the second heater (comprising 21b, Fig. 4).
Limitation “wherein the etch rate for each zone is controlled by adjusting a capacitance of the first capacitor and a capacitance of the second capacitor” is an intended use/functional 
Regarding claim 3 and 9, Sakao further teaches wherein at least one of the first capacitor or the second capacitor is a variable capacitor. More specifically, since Sakao teaches that the impedance adjustment circuits 27a and 27b can be the same as that shown in Fig. 3 and further teaches that the circuit arrangement includes variable capacitor 49 (paragraph [0042]), it is understood that both the first and second capacitor of the impedance adjustment circuits 27a and 27b connected to the first heater (21a, Fig. 4) and second heater (21b, Fig. 4) are variable capacitors.
Regarding claim 4, Sakao teaches all of the limitations of claim 1 and 2 above including a first and second capacitor (see impedance adjustment circuits 27a and 27b, Fig. 4 and impedance adjustment circuit 27, Fig. 3, paragraph [0042], [0047]).
Sakao further teaches a first filter (comprising impedance adjustment circuit 27a, Fig. 4) comprising the first capacitor (comprising 49 of the impedance adjustment circuit 27a, Fig. 3, paragraph [0042],[0047]) and installed between an alternating current (AC) power source (comprising heater power supply 25a, Fig. 4, paragraph [0030], [0047]) and the first heater (comprising 21a, Fig. 4) to eliminate (i.e. control leakage) a noise signal (i.e. radio frequency current) flowing (via heater line 26a, Fig. 4) from the first heater (comprising 21a, Fig. 4) to the AC power source (comprising 25a, Fig. 4, paragraph [0030], [0047]) (paragraph [0043], [0044],[0047]); and KIP-138USPATENT 20a second filter (comprising impedance adjustment circuit 27b, Fig. 4) comprising the second capacitor (comprising 49 of the impedance adjustment circuit 27b, Fig. 3, paragraph [0042],[0047]) and installed between the AC power source (comprising heater power supply 25b, Fig. 4, paragraph [0030], [0047]) and the second heater (comprising 21b, Fig. 4) to 
Though taught in the prior art, limitation “to eliminate a noise signal flowing from the first heater to the AC power source” and “to eliminate a noise signal flowing from the second heater to the AC power source” are functional/intended use limitations. Since Sakao teaches all of the structural limitations including the first and second filters (comprising impedance adjustment circuits 27a and 27b, Fig. 4), the apparatus of the same is considered capable of meeting the intended use limitations. See relevant case law cited above.
Regarding claim 5, Sakao teaches all of the limitations of claim 1 and 2 above including a first and second capacitor (see impedance adjustment circuits 27a and 27b, Fig. 4 and impedance adjustment circuit 27, Fig. 3, paragraph [0042], [0047]).
Limitation “wherein when the first zone of the substrate has an etch rate higher than that of the second zone of the substrate, the capacitance of the first capacitor is increased or the capacitance of the second capacitor is decreased to control the etch rate for each zone, and when the second zone of the substrate has an etch rate higher than that of the first zone of the 
Regarding claim 6 and 10, Sakao teaches all of the limitations of claim 1 above including an electrostatic chuck (19, Fig. 1 and 4) and further teaches a controller (comprising controller 41, Fig. 1) adjusts an impedance (via adjusting the capacitance of variable capacitor 49) applied to each of the first heater (comprising 21a, Fig. 4) and the second heater (comprising 21b, Fig. 4) (paragraph [0042]-[0044]). Regarding limitation “based on the etch rate for each zone,” this is an intended use/functional limitation. Since Sakao teaches all of the structural limitations including a controller 41 configured to adjust the capacitance of the variable capacitor to adjust impedance, and Sakao further teaches individually adjusting the impedance to the first heater (21a, Fig. 4) and the second heater (21b, Fig. 4) to improve uniformity of plasma processing (paragraph [0048]), the apparatus of the same is considered capable of meeting the intended use/functional limitations. See relevant case law cited above.
Regarding claim 11, Sakao teaches a substrate processing apparatus (comprising plasma processing apparatus/etching apparatus, Fig. 1, paragraph [0025]) comprising: 
a housing (comprising chamber 1, Fig. 1, paragraph [0026]); 
a shower head unit (shower head 17, Fig. 1, paragraph [0028],[0033])comprising  installed on an upper side inside the housing (comprising 1, Fig. 1) to introduce a process gas for processing a substrate (comprising semiconductor wafer W, Fig. 1) into the housing (comprising 1, Fig. 1)(paragraph [0033],[0037]);
a support unit (comprising electrostatic chuck 19, Fig. 1, paragraph [0026],[0028]) installed on a lower side inside the housing, the support unit having an electrostatic chuck (comprising electrostatic chuck 19, Fig. 1 and 4, paragraph [0028]) on which the substrate is mounted (paragraph [0026],[0028]); 
wherein the electrostatic chuck (comprising 19, Fig. 1 and 4) includes: 
a dielectric plate (comprising 19, Fig. 1 and 4) constituting a body (paragraph [0029]);
 a first heater (comprising central region 21a of heater 21, Fig. 4) configured to heat a first zone (i.e. central region) of the dielectric plate (comprising 19, Fig. 1 and 4)(paragraph [0047]); and
 a second heater (comprising peripheral region 21b of heater 21, Fig. 4) configured to heat a second zone (i.e. peripheral region) of the dielectric plate (comprising 19, Fig. 1 and 4)(paragraph [0047]), 
a lower electrode (comprising susceptor 2, Fig. 1 and 4) to which RF power is applied (paragraph [0028]), and the substrate processing apparatus further comprising: 
a lower power source (comprising radio frequency power supply 13, Fig. 1 and 4) applying the RF power to the lower electrode (comprising 2, Fig. 1 and 4)(paragraph [0028]); 
a first filter (comprising impedance adjusting circuit 27a, Fig. 4) including a first variable capacitor (comprising variable capacitor 49, Fig. 3) {More specifically, paragraph [0047] discloses that impedance adjusting circuit 27a, Fig. 4 has the same circuit arrangement as Fig. 3 wherein the circuit in Fig. 3 comprises a variable capacitor 
a second filter (comprising impedance adjusting circuit 27b, Fig. 4) including a second variable capacitor (comprising variable capacitor 49, Fig. 3) {More specifically, paragraph [0047] discloses that impedance adjusting circuit 27b, Fig. 4 has the same circuit arrangement as Fig. 3 wherein the circuit in Fig. 3 comprises a variable capacitor 49 (paragraph [0042]). Additionally, the impedance adjusting circuit 27b is considered a first filter since it is capable of controlling how much radio frequency current is leaked/filtered through the heater line 26 (paragraph[0040]-[0044], [0047]-[0048])}; 
an alternating current (AC) power source (comprising heater power supply 25a and 25b, Fig. 4, paragraph [0030], [0047]) configured to provide a first AC signal (via heater power supply 25a, Fig. 4) to the first heater (comprising 21a, Fig. 4) through the first filter (comprising 27a, Fig. 4 ) and to provide a second AC signal (via heater power supply 25b, Fig. 4) to the second heater (comprising 21b, Fig. 4) through the second filter (comprising 27b, Fig. 4) (paragraph [0030],[0047]); and 
a controller (comprising 41, Fig. 1) configured to adjust at least one of capacitances of the first variable capacitor and the second variable capacitor (comprising variable capacitor 49, Fig. 3) (paragraph [0042]).
Regarding claim 12, Sakao teaches all of the limitations of claim 11 above including a first and second variable capacitor (comprising the variable capacitor 49 (Fig. 3) of the impedance adjustment circuits 27a and 27b, Fig.4, paragraph [0042],[0047]). Limitation “wherein at least one of impedances of a center zone and an edge zone of the lower electrode is adjusted as the at least one of the capacitances of the first variable capacitor and second variable capacitor is adjusted by the controller” is an intended use/functional limitation. Since Sakao teaches all of the structural limitations including a lower electrode (2, Fig. 1 and 4), and a 
Regarding claim 13, Sakao teaches all of the limitations of claim 11 above including a first and second variable capacitor (comprising the variable capacitor 49 (Fig. 3) of the impedance adjustment circuits 27a and 27b, Fig.4, paragraph [0042],[0047]) and a controller (41, Fig. 1, paragraph [0042]). Limitation “wherein an etch rate for each zone of the substrate is controlled as the at least one of the capacitances of the first variable capacitor and the second variable capacitor is adjusted by the controller” is an intended use/functional limitation. Since Sakao teaches all of the structural limitations including first variable capacitor and second variable capacitor adjusted by the controller (41, Fig. 1, paragraph [0042]; see also claim 11 rejection above regarding teachings of Sakao and the first and second variable capacitor 49, Fig. 3), and Sakao further teaches individually adjusting the impedance (via impedance circuits 27a and 27b, Fig. 4) to the first heater (comprising central region 21a, Fig. 4) and the second heater (comprising peripheral region 21b, Fig. 4) to improve uniformity of plasma processing (paragraph [0048]), the apparatus of the same is considered capable of meeting the intended use/functional limitations. See relevant case law cited above.
Regarding claim 14, Sakao teaches all of the limitations of claim 11 and 13 including a controller (41, Fig. 1, paragraph [0042]) which adjusts the first and second variable capacitors (comprising variable capacitor 49 Fig. 3 of the impedance adjustment circuits 27a and 27b, Fig. 4, paragraph [0047]). Limitation “based on the etch rate” is an intended use/functional limitation. Since Sakao teaches all of the structural limitations including a controller 41 
Regarding claim 15, Sakao teaches all of the limitations of claim 11 above and further teaches wherein the first filter (comprising impedance adjustment circuit 27a, Fig. 4) is installed between the AC power source (comprising 25a, Fig. 4) and the first heater (comprising 21a, Fig. 4) to eliminate (i.e control leakage) a noise signal (i.e. radio frequency current) flowing (via heater line 26a, Fig. 4) from the first heater (comprising 21a, Fig. 4) to the AC power source (comprising 25a, Fig. 4) (paragraph [0043], [0044],[0047]), and the second filter (comprising impedance adjustment circuit 27b, Fig. 4) is installed between the AC power source (comprising 25b, Fig. 4) and the second heater (comprising 21b, Fig. 4) to eliminate (i.e. control leakage) a noise signal (i.e. radio frequency current)  flowing (via heater line 26b, Fig. 4) from the second heater (comprising 21b, Fig. 4) to the AC power source (comprising 25b, Fig. 4) (paragraph [0043],[0044],[0047]). More specifically, Sakao teaches in paragraph [0044] that adjusting the impedance on the heater line (26, Fig. 2; comprising 26a and 26b, Fig. 4) at the impedance adjustment circuit (comprising 27a and 27b, Fig. 4) to a high impedance makes it difficult for radio frequency current to flow into the heater line 26 (i.e. eliminating or blocking leakage of the radio frequency current/noise from traveling through heater line 26 to which the AC power source (25a and 25b, Fig. 4) is connected.
Though taught in the prior art, limitation “to eliminate a noise signal flowing from the first heater to the AC power source” and “to eliminate a noise signal flowing from the second heater to the AC power source” are functional/intended use limitations. Since Sakao teaches all of the structural limitations including the first and second filters (comprising impedance .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 2020/0090907 A1) teaches a substrate processing apparatus including an electrostatic chuck (paragraph [0030], [0042]) including a shunt capacitor (445, Fig. 4; 520 and 530, Fig. 5A; 535, Fig. 5B )to allowing tuning of capacitance  to adjust impedance at particular regions of the pedestal/electrostatic chuck associated with a correspondingly positioned heater (430, Fig. 4; 500a, Fig. 5A; 500b, Fig. 5B) (paragraph[0045]-[0055]).
Nguyen et al. (US 2018/0342375 A1) teaches a substrate processing apparatus including a support unit (substrate support 110, Fig. 1) including a first heater (comprising 120, Fig. 1), a second heater (comprising 130, Fig. 1), and adjusting the impedance of the heaters capacitance via capacitors 122 and 132 to adjust the plasma density proximate the heaters (Fig. 1, paragraph [0021]-[0023], [0031], [0036]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        
/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716